As we understand from the agreed facts as set out in the opinion of the Court of Appeals, there was no change in the status of the garnishee and the defendant from the time of the written answer until making the oral answer. The facts as set out are as follows: "* * * There being no question raised as to the existence of a continuing contract at the time of the filing of the written answer by the Garnishee whereby it would become indebted to the defendant for the payment of money in the future." In other words, that the contractual status had not changed at the time of making the oral answer. We did not hold or intend to hold that, if the contract between the parties terminated before the oral answer was made, the garnishee could be made to pay money he did not owe the defendant. What we held and meant to hold was that, if the garnishee owed the defendant when the written answer was filed, or when the oral answer was made, the writ would reach it, and that the written answer did not foreclose the plaintiff's right to inquire into and subject a debt accruing to the defendant between the written answer and making the oral one.